DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, and 19 are under 35 U.S.C. 103 as being unpatentable over Minikey, US 2008/0068520, in view of Kuo, US 2014/0022222, and in further view of Shi, US 2019/0219872, and in further view of Abel, US 2019/0339196.  

Regarding Claim 1, Minikey (Figs. 1A, 3A, 3D) teaches a head-up display (HUD) device (e.g., Rearview assembly 10; par. 0055), comprising: 
-a plurality of backlight units (BLUs) (116a); 
-a base (115, 116) comprising a base plate (116) and a base body (115), the base plate being configured to support the plurality of BLUs (e.g., Backlight board 116 supports plurality of light sources 116a), and the base body protruding upward from the base plate (e.g., Reflector 115 protrudes from backlight board 116); 
-a head (111-114) detachably connected to the base (e.g., Together, elements 111-114 are considered a “head” that is attached to reflector 115 through protrusions on bottom of diffuser 114); 
(110) disposed on an upper side of the head (e.g., Second glass layer 110 is disposed on polarizing film 111); and 
-a thin film transistor (108) disposed on a top surface of the sheet of glass (110).

Minikey does not teach wherein the head includes a material with a higher thermal conductivity than the base.  

However, Kuo teaches the concept of a diffuser that is composed of brushed aluminum (par. 0027).  In the combined invention, the diffuser 114 of MInikey would be comprised of brushed aluminum.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Minikey with the above teachings of Kuo.  Kuo teaches that brushed aluminum allows the diffuser to sufficiently reflect light (par. 0016, 0030).

Shi teaches the concept of a backlight module comprised of polystyrene (par. 0084).  In the combined invention, the backlight board 116 would be comprised of polystyrene.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Minikey in view of Kuo and in further view of Shi. Polystyrene is type of plastic well-known in the art that is hard and provides strong support.  
(par. 0014).  Thus, in the combined invention, the head would include a material with a higher thermal conductivity than the base.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Minikey in view of Kuo and in further view of Abel with the above teachings of Abel.  Abel suggests that the thermal conductivities of aluminum and polystyrene are well-known in the art. 

Regarding Claim 2, Minikey in view of Kuo and in further view of Shi and in further view of Abel teaches the HUD device of claim 1.

Kuo further teaches wherein the head includes at least one of copper, aluminum, carbon fiber, carbon nanotube, and polyethylene (e.g., Diffuser comprised of aluminum; par. 0027). 

The same rationale used to combine Minikey with Kuo stated in claim 1 applies here and will not be repeated.   

Regarding Claim 3, Minikey in view of Kuo and in further view of Shi and in further view of Abel teaches the HUD device of claim 1.
(e.g., Backlight module comprised of polystyrene; par. 0084).

The same rationale used to combine Minikey in view of Kuo with Shi stated in claim 1 applies here and will not be repeated.   

Regarding Claim 10, Minikey in view of Kuo and in further view of Shi and in further view of Abel teaches the HUD device of claim 1.

Minikey further teaches wherein a contact area between the sheet of glass and the head is greater than a contact area between the head and the base (e.g., Contact area between second glass layer 110 and polarizing film 111 of the head is greater than the contact area between diffuser 114 of the head and reflector 115, as shown in Minikey Fig. 3B).  

Regarding Claim 19, Minikey (Figs. 3A-D) teaches a head-up display (HUD) device, comprising: 
-a base (116) configured to accommodate a plurality of backlight units (BLUs) (116a); 
-a head (110-115) detachably connected to the base (e.g., Reflector 115 of the head is connected to backlight board 116 through mounting pins 116e); and 
-a thin film transistor (108) disposed on an upper side of the head (e.g., TFT 108 is disposed on second glass 110 of the head). 


However, Kuo teaches the concept of a diffuser that is composed of brushed aluminum (par. 0027).  In the combined invention, the diffuser 114 of Minikey would be comprised of brushed aluminum.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Minikey with the above teachings of Kuo.  Kuo teaches that brushed aluminum allows the diffuser to sufficiently reflect light (par. 0016, 0030).

Shi teaches the concept of a backlight module comprised of polystyrene (par. 0084).  In the combined invention, the backlight board 116 would be comprised of polystyrene.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Minikey in view of Kuo and in further view of Shi. Polystyrene is type of plastic well-known in the art that is hard.  

Abel teaches that metals such as aluminum have a higher thermal conductivity than plastics like polystyrene (par. 0014).  Thus, in the combined invention, the head would include a material with a higher thermal conductivity than the base.  The claim limitations would therefore be achieved. 


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Minikey in view of Kuo and in further view of Shi and in further view of Abel, as applied to claim 1 above, and in further view Larson, US 2013/0114146. 

Regarding Claim 11, Minikey in view of Kuo and in further view of Shi teaches the HUD device of claim 1, but does not teach further comprising: a clamp detachably provided on a top surface of the head and configured to fasten the thin film transistor to the head.  

However, Larson teaches the concept of a clamping mechanism in a display device (par. 0034).  Thus, a clamp could be added to the combined invention so that it detachably is provided on a top surface of the head and configured to fasten the thin film transistor to the head.  The claim limitations would therefore be achieved.  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Minikey in view of Kuo and in further view of Shi with the above teachings of Larson.  Larson teaches that the clamp allows different (par. 0034). 

Regarding Claim 12, Minikey in view of Kuo and in further view of Shi and in further view of Abel teaches the HUD device of claim 1, but does not teach further comprising: a fastener configured to fasten the base and the head.  

However, Larson teaches the concept of a clamping mechanism in a display device (par. 0034).  Thus, a clamp could be added to the combined invention to act as a  fastener configured to fasten the base and the head.    The claim limitations would therefore be achieved.  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Minikey in view of Kuo and in further view of Shi and in further view of Abel with the above teachings of Larson.  Larson teaches that the clamp allows different components to be fastened tightly to help minimize vibrations and other movement (par. 0034). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Minikey in view of Kuo and in further view of Shi and in further view of Abel, as applied to claim 1 above, and in further view of Iwai, US 2017/0123245. 

Regarding Claim 13, Minikey in view of Kuo and in further view of Shi and in further view of Abel teaches the HUD device of claim 1.

Minikey further teaches that the second glass layer 110 may be 0.3 mm (par. 0069).  

Minikey in view of Kuo and in further view of Shi and in further view of Abel does not teach wherein the sheet of glass is thicker than the thin film transistor.  

However, Iwai teaches the concept of a thin film transistor substrate being 0.2 mm (par. 0070).  Thus, in the combined invention the sheet of glass of Minikey would be thicker than the thin film substrate of Iwai.  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Minikey in view of Kuo and in further view of Shi and in further view of Abel with the above teachings of Iwai.  Iwai suggests that a 0.2 mm TFT layer allows the display device to be thin. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Minikey in view of Kuo and in further view of Shi and in further view of Abel, as applied to claim 1 above, and in further view of Kang, KR20160090701 (translation attached). 

Regarding Claim 15, Minikey in view of Kuo and in further view of Shi and in further view of Abel teaches the HUD device of claim 1, but does not teach further comprising a 

However, Kang (Fig. 2a) teaches further comprising a film configured to support at least a portion of the sheet of glass on which the thin film transistor is disposed (e.g., Heat blocking member 130 is considered a “film” that supports LCD module 110; par. 0030).  In the combined invention, the heat blocking member 130 of Kang would be positioned on top of backlight board 116, similar to how it is placed on top of backlight 120 of Kang.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Minikey in view of Kuo and in further view of Shi and in further view of Abel with the above features of Kang.  Kang teaches that the heat blocking member dissipates heat that comes from the backlight so the display device remains cool (par. 0028). 

Regarding Claim 16, Minikey in view of Kuo and in further view of Shi and in further view of Abel and in further view of Kang teaches the HUD device of claim 15.

Kang (Fig. 2a) further teaches wherein the film comprises at least one of a heat-storing material or a heat-dissipating material (e.g., Heat blocking member 130 is considered “heat-dissipating” and blocks heat by redirecting the heat to the light source; par. 0042).  
. 

Allowable Subject Matter
Claims 4-9, 14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 4, Minikey in view of Kuo and in further view of Shi and in further view of Abel teaches the HUD device of claim 1.

Minikey further teaches wherein the head comprises: a head body (114) detachably connected to the base body (115).

However, neither Minikey, Kuo, Shi, Abel, nor the remaining prior art, teaches a head protrusion that protrudes upward from the head body and surrounds the thin film transistor and the sheet of glass.  

Claims 5-9 and 17-18 are objected to because they depend on claim 4. 

Regarding Claim 14, Minikey in view of Kuo and in further view of Shi and in further view of Abel teaches the HUD device of claim 1.

Kang (Fig. 1) teaches wherein the base comprises a plurality of cooling fins (24)

However, neither Minikey, Kuo, Shi, Abel, Kang, nor the remaining prior art, either alone or in combination, teaches wherein the head respectively comprises a plurality of cooling fins.  In Minikey, the head (111-114) is not comprised of cooling fins and, in Examiner’s view, it would not make sense to combine this with another reference that teaches this concept. 

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 25, 2022